DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claims 1, 13, 15, 27 and 29-30 are objected to because of the following informalities: 
Claim 1 in line 5, replace “the RRC connected state”  with   “a (an) RRC connected state”.
Claim 13 in line 4, replace “a long BSR”  with   “the long BSR”.
Claim 15 in line 7, replace “the RRC connected state”  with   “a (an) RRC connected state”.
Claim 27 in line 4, replace “a long BSR”  with   “the long BSR”.
Claim 29 in line 4, replace “the RRC connection”  with   “a (an) RRC connection”.
Claim 30 in line 6, replace “the RRC connection”  with   “a (an) RRC connection”.
           Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8-9,  15, 17, 22-23 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurumoorthy et al. (2019/0254104),  Gurumoorthy hereinafter. Gurumoorthy teaches all of the limitations of the specified claim with the following reasoning that follows.
Re. Claims 1 and  15, Gurumoorthy teaches a method of wireless communication at a user equipment (UE) (Fig.3/Fig.5-11 & ¶0006 - methods for performing implicit radio resource control state transitions in a cellular communication system) and an apparatus (Fig. 3) for wireless communication (Fig.5-11), comprising: a memory (Fig. 3, 306); and at least one processor (Fig. 3, 302) coupled to the memory and configured to: determine a preference between a transition to an RRC inactive state or to an RRC idle state when an RRC connection is released (Fig.5-11 & ¶0080 - To negotiate the target RRC state, the wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive.  The preference may be selected (i.e., determined)  by the wireless device may be based on any of various considerations, e.g., including device type (e.g., MTC, phone, etc.), device mobility history, motion/speed information (e.g., high speed train, pedestrian, vehicular, etc.), service pattern (e.g., short/long data session, periodic data, etc.)); and send to a base station an RRC state preference indication of the preference for transitioning upon release of the RRC connection from the RRC connected state to one of the RRC inactive state or to the RRC idle state (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive…….the wireless device may provide assistance information to the cellular base station to assist in determination of the target RRC state (i.e., whether to be RRC idle or to be RRC inactive) for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information).

Re. Claims 3 and  17, Gurumoorthy teaches claims 1 and 15 respectively.
Gurumoorthy further teaches receiving, from the base station, an RRC release message releasing the RRC connection, the RRC release message being based on the sent RRC state preference indication (Fig.5-11 & ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig.11 & ¶0123 - in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122)); moving, based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state (Fig.5-11 & ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122) . That is, based on the indication from the base station as indicated in the RRCConnectionRelease message, UE either transition (or move) to inactive state (1116) or idle state (1122) from RRC connected state as disclosed in ¶0080-¶0083, ¶0089 & ¶0123  along with Fig. 11)

Re. Claims 8 and  22, Gurumoorthy teaches claims 1 and 15 respectively.
Gurumoorthy further teaches wherein the RRC state preference indication is sent in a UE assistance information (UAI) message. (Fig.5-11 & ¶0080 - wireless device may provide assistance information (i.e., UE assistance information message) to the cellular base station to assist in determination of the target RRC state for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information).

Re. Claims 9 and  23, Gurumoorthy teaches claims 8 and 22 respectively.
Gurumoorthy further teaches wherein the RRC state preference comprises RRC idle or RRC inactive. (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive).
Re. Claims 29 and  30, Gurumoorthy teaches  method of wireless communication at a base station (Fig.4-11 & ¶0006 - methods for performing implicit radio resource control state transitions in a cellular communication system) and an apparatus (Fig. 4) for wireless communication (Fig.5-11) at a base station (Fig. 4), comprising: a memory (Fig. 4, 460); and at least one processor (Fig. 4, 404) coupled to the memory and configured to: receive, from a user equipment (UE), an RRC state preference indication for a transition from an RRC connected state to an RRC inactive state or to an RRC idle state when the RRC connection is released (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive…….the wireless device may provide assistance information to the cellular base station to assist in determination of the target RRC state for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information); determine, based on the received RRC state preference indication, whether to transition the UE from the RRC connected state to the RRC inactive state or to the RRC idle state (Fig.5-11 & ¶0080 - To negotiate the target RRC state, the wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive. ¶0082 - The cellular base station may determine a target RRC state (i.e., whether to be RRC idle or to be RRC inactive) for the wireless device to transition to when released from the RRC connected state and/or a data inactivity timer length for the wireless device to be used for implicit RRC state transitions, e.g., based at least in part on the information provided by the wireless device. ¶0083 - The target RRC state determined by the cellular base station may be the same as the preferred target RRC state indicated by the wireless device); and send an RRC release message to the UE to release the UE from the RRC connected state to one of the RRC inactive state or the RRC idle state (¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114, the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and  16 are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy, in view of  Koc et al. (2017/0013557), Koc hereinafter.

Re. Claims 2 and  16, Gurumoorthy teaches claims 1 and 15 respectively.
Gurumoorthy further teaches wherein the determination of the preference for transitioning from the RRC connected state to one of the RRC inactive state or the RRC idle state is based on the uplink traffic statistics. (¶0009 - a wireless device to negotiate to determine a preferred discontinuous reception cycle length for use by the wireless device in the RRC inactive state, e.g., that may potentially be different than a discontinuous reception cycle length configured for use by the wireless device in the RRC idle state. ¶0076 - for a wireless device to indicate to which RRC state it would prefer to transition after a RRC connection is released, e.g., based on its device type, current service pattern,… uplink and/or downlink buffer status. ….negotiate how long a period of data inactivity to require before each side proceeds with the implicit RRC connection release. ¶0080 - The preference may be selected (i.e., determined)  by the wireless device may be based on any of various considerations, e.g., service pattern (e.g., short/long data session, periodic data, etc.). ¶0084 - The cellular base station and the wireless device may each initiate a data inactivity timer having the negotiated data inactivity timer length.  The data inactivity timers may be used by the cellular base station and the wireless device to separately track whether and when to implicitly release the RRC connection.  On each occasion of data activity (e.g., uplink activity, downlink activity) between the wireless device and the cellular base station, each of the cellular base station and the wireless device may restart their data inactivity timers for the wireless device).
Yet,  Gurumoorthy does not expressly teach  monitoring uplink traffic statistics.
However, in the analogous art, Koc explicitly discloses  monitoring uplink traffic statistics. (Fig. 1-9 & ¶0029 - UE 100 is configured to communicate traffic type characteristics. .. packet IAT is one of several ways available to the UE to determine (BRI: monitor) whether UL traffic is background traffic or active traffic.  For example, the UE 100 may perform packet IAT measurements for use in internal calculations or processing.  If the measured packet IAT is relatively short (e.g., one or two seconds or less), then the UE 100 may determine that the UL traffic is active traffic.  If, however, the measured packet IAT is relatively long (e.g., multiple seconds, tens of seconds, or minutes), then the UE 100 may determine that the UL traffic is background traffic).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include Koc’s invention of a system and a method for enhanced user equipment assistance information in a wireless communication system, because it enables user equipment (UE) having control over certain functions and processes  which would prolong the UE's battery, in turns, would enable in achieving better performance (e.g., in terms of latency) for applications running on the UE.  (¶0002-¶0004,  Koc)

 








Claims 4 and  18  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy , in view of  3GPP TSG-RAN WG2 Meeting#105bis, R2-1903620, Xi’an, China, 8th – 12th April 2019, Source: ZTE, 3GPP_ R2-1903620 hereinafter.

  Re. Claims 4 and  18, Gurumoorthy teaches claims 1 and 15 respectively.
Yet, Gurumoorthy does not expressly teach sending to the base station RRC release signaling indicating a request to release the RRC connection.
However, in the analogous art, 3GPP_ R2-1903620 explicitly discloses sending to the base station RRC release signaling indicating a request to release the RRC connection. (§2:Page 3 - a new RRCReleaseRequest message should be introduced for UE to ask network to release it to a battery efficient state. Upon receiving the RRCReleaseRequest message, network can take UE’s request into consideration and decide whether to release RRC connection).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2. An example of RRC Release request procedure

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling 

Claims 10-11 and  24-25  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy, in view of  Sharma et al. (2018/0103460), Sharma hereinafter.

Re. Claims 10 and  24,  Gurumoorthy teaches claims 8 and 22 respectively.
Yet, Gurumoorthy does not expressly teach wherein the UAI message is sent subject to a prohibit timer.
However, in the analogous art, Sharma explicitly discloses wherein the UAI message is sent subject to a prohibit timer. (Fig. 4B & ¶0123 - The BS 200 controls the UE assistance information reporting through the RRC message by configuring few parameters like: Timer T3xx/prohibit timer: This timer can be configured in any RRC message by the BS 200. ¶0124 - The prohibit timer is required to restrict frequent transmission of the UE assistance information to the BS 200).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include Sharma’s invention of a method and a system and a method for controlling triggering of UE Assistance Information, because it provides a mechanism in controlling frequent use of  UE Assistance Information in vehicle-to-anything communication system, thereby, controls signaling overhead in the network. (¶0122, Sharma)



Re. Claims 11 and  25, Gurumoorthy teaches claims 1 and 15 respectively.
Yet,  Gurumoorthy does not expressly teach wherein the RRC state preference indication is sent in a media access control (MAC) control element (CE).
However, in the analogous art, Sharma explicitly discloses wherein the RRC state preference indication is sent in a media access control (MAC) control element (CE). (¶0022 - a method and apparatus 
to indicate the UE assistance information through new Medium Access Control (MAC) Control Element (MAC CE). Fig. 4B & ¶0136 - indicating the UE assistance information to the BS 200 is via the MAC control element) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include Sharma’s invention of a method and a system and a method for Indication of the UE assistance information through new MAC CE (Medium Access Control (MAC) Control Element (MAC CE) in a wireless communication system, because it provides a faster mechanism in indicating UE assistance information via the new MAC CE, which lowers latency, an essential criteria for vehicle-to-anything communication system. (¶0136, Sharma) 
 




Claims 12, 14 and  26  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy , in view of  Fujishiro et al. (2020/0187245), Fujishiro hereinafter.

Re. Claims 12 and  26, Gurumoorthy teaches claims 1 and 15 respectively.
Yet, Gurumoorthy does not expressly teach wherein the RRC state preference indication is sent as a buffer status report (BSR).
However, in the analogous art, Fujishiro explicitly discloses wherein the RRC state preference indication is sent as a buffer status report (BSR). (Fig. 16-17 & ¶0227 - The MAC CE constituting the BSR includes a buffer size field for storing a value (index) indicating the amount of data available for the uplink transmission.  The UE 100 includes, in the buffer size field, the value indicating that the amount of data available for the uplink transmission is zero as the information indicating that the UE 100 does not need to transition to the connected mode.  Such a BSR may be referred to as release assistance information/indication (RAI) . Fig. 16-17 & ¶0228 - UE 100 may continuously transmit, by a separate MAC PDU, to the eNB 200, one or a plurality of MAC SDUs including the uplink data and the RRC connection request message, and the MAC CE including the information (BSR=0) indicating that the UE 100 does not need to transition to the connected mode.  The eNB 200 determines that the UE 100 does not need to transition to the connected mode based on "BSR=0" accompanying the RRC connection request message. Here, RAI is interpreted as RRC state preference indication by a terminal to a network & the RRC state preference indication (i.e., RAI) with the buffer size field indicating a zero uplink transmission is sent as a buffer status report (BSR) as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include 

Re. Claim 14, Gurumoorthy  and Fujishiro teach claim 12.
Yet, Gurumoorthy does not expressly teach  wherein the RRC state preference indication is indicated in a field of the BSR.
However, in the analogous art, Fujishiro explicitly discloses wherein the RRC state preference indication is indicated in a field of the BSR. (Fig. 16-17 & ¶0227 - The MAC CE constituting the BSR includes a buffer size field for storing a value (index) indicating the amount of data available for the uplink transmission.  The UE 100 includes, in the buffer size field, the value indicating that the amount of data available for the uplink transmission is zero (similar to instant application, at least in ¶0071, where it is recited, “BSR may comprise a zero-byte BSR, wherein the UE sends the zero-byte BSR to the base station, such that upon receipt of the zero-byte BSR, the base station may transition the UE to the preferred RRC state.“) as the information indicating that the UE 100 does not need to transition to the connected mode.  Such a BSR may be referred to as release assistance information/indication (RAI). Here, RAI is interpreted as RRC state preference indication by a terminal to a network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include .









Allowable Subject Matter
Claims  5-7, 13, 19-21 and 27-28  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 5 –  receiving, from the base station in response to the RRC release signaling, an RRC release message releasing the RRC connection, the RRC release message being based on the sent RRC state preference indication, the RRC release message indicating whether the UE should transition from the RRC connected state to the RRC inactive state or from the RRC connected state to the RRC idle state; and moving, based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state.
Claim 6 - wherein the RRC release signaling is sent separately from the RRC state preference indication.
Claim 7 - wherein the RRC release signaling is sent as a buffer status report (BSR).
Claim 13 –  generating one of a short BSR or a long BSR based on whether the RRC state preference indication is RRC inactive or RRC idle, wherein the RRC state preference indication is indicated in the BSR through sending one of the short BSR or a long BSR.
Claim 19 - receive, from the base station in response to the RRC release signaling, an RRC release message releasing the RRC connection, the RRC release message being based on the sent RRC state preference indication, the RRC release message indicating whether the UE should transition from the RRC connected state to the RRC inactive state or from the RRC connected state to the RRC idle state; and move, based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state.
Claim 20 - wherein the RRC release signaling is sent separately from the RRC state preference indication.
Claim 21 - wherein the RRC release signaling is sent as a buffer status report (BSR).
Claim 27 - generate one of a short BSR or a long BSR based on whether the RRC state preference indication is RRC inactive or RRC idle, wherein the RRC state preference indication is indicated in the BSR through sending one of the short BSR or a long BSR.
Claim 28 - depends on claim 27.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Jin et al. (2020/0260377) ; See ¶0015, ¶0017, ¶0018,¶0020, ¶0025,  ¶0028, ¶0181, ¶0182  along with Fig.10-13. This is the closest to the inventive concept of the instant application, yet, the foreign priority does not support those key features mentioned in the PG-PUB, even though all figures do match.
 Latheef et al. (2020/0351744) ; See ¶0016, ¶0017, ¶0022, ¶0025, ¶0076, ¶0093, ¶0194, ¶0208 along with figures Fig. 3A-7C, yet the foreign priority does not support those key features mentioned in the PG-PUB, even though all figures do match.
 Latheef et al. (2020/0314947) ; See  ¶0017, ¶0018,  ¶0027, ¶0028, ¶0082, ¶0085, ¶0101, ¶0102 along with figures Fig. 3A-7C, yet the foreign priority does not support those key features mentioned in the PG-PUB, even though all figures do match.
Tseng et al. (2019/0053324); See ¶0025, ¶0034, ¶0037 along with Fig. 3-8.
3GPP TSG-RAN2 Meeting #106; R2-1906604; Source: Ericsson, Title:  Efficient transition to Idle and Inactive mode,  Reno, USA, 13 - 17 May 2019. See §3, Proposal 1 & 2.
3GPP TSG-RAN WG2 Meeting#106; R2-1906270, Source: ZTE Corporation, Title: 	Further consideration on efficient transition from RRC_CONNECTED to RRC_INACTIVE or RRC_IDLE, Reno, USA, 13th – 17th May 2019. See §2.1, §2.2, §3 (Proposals 1:3). 		
3GPP TSG-RAN WG2 Meeting #105bis ; R2-1903119; Source: CATT; Title:	Efficient Transition from RRC_CONNECTED to RRC_IDLE/RRC_INACTIVE, Xi'an, China, 8th April - 12th April 2019. See §2.1, §2.2, §3  (Observations :1-5 & Proposals: 1-2). 
   Yet, none of the those references teach limitation of the objected claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467